                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

ANNA KATHERINE PICKETT                                                                  PLAINTIFF

VS.                                                          CAUSE NO.: 2:18-CV-214-KS-JCG

MISSISSIPPI BOARD OF ANIMAL HEALTH                                                    DEFENDANT


  PLAINTIFF’S UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL SETTING


        COMES NOW Plaintiff Anna Katherine Pickett, by and through counsel, and files her

Unopposed Motion for Continuance of Trial Setting, showing the Court as follows:

        1.     Plaintiff has been advised that the trial of this matter will be set during the two (2)

week term beginning March 2, 2020.

        2.     Plaintiff’s counsel has an oral argument setting during the week of March 2, 2020,

in the United States Court of Appeals for the Fifth Circuit in the case styled Michael McIntyre v

Nissan North America, Et Al, No. 19-60246. It is a practice of the Fifth Circuit that it will not

continue oral arguments for lower court settings.

        3.     Plaintiff’s counsel has also been advised that the case styled Kimble v City of

Vicksburg, Cause No. 3:18-CV-148-DPJ-FKB is set for trial during the same two (2) week term as

this case. Kimble is the older case, and can only be set the second week of the two week term.

        4.     Accordingly, Plaintiff moves the court to continue this case and set it for a term after

the two (2) week term beginning March 2, 2020.




00343892.WPD
        WHEREFORE, PREMISES CONSIDERED, Plaintiff Anna Katherine Pickett respectfully

requests that this Court enter an Order continuing the trial of this matter for a term after the

two (2) week term beginning March 2, 2020.

        RESPECTFULLY SUBMITTED, this the 30th day of January, 2020.


                                                       Respectfully submitted,

                                                       WAIDE & ASSOCIATES, P.A.


                                                       BY: /s/Jim Waide
                                                              JIM WAIDE
                                                              MS BAR NO.: 6857



WAIDE & ASSOCIATES, P.A.
ATTORNEYS AT LAW
POST OFFICE BOX 1357
TUPELO, MS 38802
TELEPHONE: 662/842-7324
FACSIMLE: 662/842-8056
EMAIL: WAIDE@WAIDELAW.COM

Attorneys for Plaintiff




00343892.WPD                                     -2-
                                 CERTIFICATE OF SERVICE

       This will certify that undersigned counsel for Plaintiff has this day filed the above and
foregoing with the Clerk of the Court, utilizing the federal court electronic case data filing system
(CM/ECF), which sent notification of such filing to the following:

        Benny McCalip May, Esq.
        bemay@ago.state.ms.us
        jspil@ago.state.ms.us
        NTR20@ago.state.ms.us

        DATED, this the 30th day of January, 2020.

                                              /s/ Jim Waide
                                              Jim Waide




00343892.WPD                                    -3-
